Summary of Loan Agreement Entered into by and between Shenzhen BAK Battery Co.,
Ltd. (“the Company”) and Shenzhen Eastern Branch, Agricultural Bank of China
(“the Creditor”) dated December 2 nd, 2008.


Main contents
Ø
Contract number: 81101200800001822;

Ø
Loan principal: RMB 150 million;

Ø
Loan term: from December 2nd, 2008 to December 1st, 2009;

Ø
Floating interest rate: annually 5.58%, rate adjustment in a 3-month cycle;

 
n
Interest accrued and settled per month, interest settlement day is the 20th day
of each month;

 
n
Penalty interest rate for delayed repayment: 5.58% plus 50% *5.58%;

 
n
Penalty interest rate for embezzlement of loan proceeds: 5.58% *1;



Ø
Purpose of the loan is to provide working capital for purchasing raw material of
the Company;

Ø
Advanced repayment of loan needs to be approved by the Creditor;

Ø
Breach of contract penalties: correct the breach of contract in time limit;
suspension of loan unprovided; release loan agreement, demand prepayment of loan
principal and interest before maturity; imposition of punitive interest incurred
due to delayed loan; imposition of punitive interest for embezzlement of
loan; imposition of plural interest for unpaid interest; withdraw from any
accounts of the Company the loan principal, interest and other fees;
compensation for the Creditor’s expenses incurred due to demanding the loan
principal and interest in case of litigation; publicize the breach of
contract, etc.

Ø
Supplemental: This Loan Agreement is in compliance with the Comprehensive Credit
Facility Agreement of Maximum Amount (No.81001200813170001).



Headlines of the articles omitted:
Ø
Loan arrangement

Ø
Interest clearing of the loan

Ø
Payment of the loan

Ø
Interest penalty of loan

Ø
Guarantee of the loan agreement

Ø
Rights and obligation of the Company

Ø
Rights and obligations of the Creditor

Ø
Disputation settlement

Ø
Validity

Ø
Text

Ø
Notification

 
 
 

--------------------------------------------------------------------------------

 